Title: To George Washington from James McHenry, 3 July 1797
From: McHenry, James
To: Washington, George

 

Dear Sir
Philadelphia 3 July 1797

You will hardly stand in need of the inclosed paper to convince you of its writers principles altho’ it may be necessary as a proof of his criminal intentions. It is to be laid before Congress to-day. There are some circumstances that would induce a belief that there is more of French in the plot than British; altho’ Chisholm actually had conversation last winter with the British minister on the subject. I expect more information from Tenessee. The plot of our enemy thickens and the storm in all probability will soon burst. Your affectionate

James McHenry

